 1    Scott R. Weaver, WSBA #29267                                       Honorable Frederick P. Corbit
      Carney Badley Spellman, P.S.                                                          Chapter 11
 2    701 Fifth Avenue, Suite 3600                                Location: 904 West Riverside Avenue
      Seattle, WA 98104-7010                                                                 Suite 304
 3
      (206) 622-8020                                                              Spokane, WA 99201
 4    (206) 467-8215 (Facsimile)                                   Hearing Date: _________________
      weaver@carneylaw.com                                         Hearing Time: _________________
 5    Attorneys for Executive Flight, Inc.                         Telephonic: ___________________

 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                            EASTERN DISTRICT OF WASHINGTON AT SPOKANE
 8
      In re:                                                 NO. 18-03197
 9    GIGA WATT INC.,                                        EX PARTE MOTION FOR EXPEDITED
10                                                           HEARING AND TO SHORTEN
                                          Debtor.
                                                             NOTICE PERIOD AND TIME TO
11                                                           RESPOND TO LANDLORD,
                                                             EXECUTIVE FLIGHT, INC.’s MOTION
12                                                           TO COMPEL REJECTION OF
                                                             UNEXPIRED NON-RESIDENTIAL
13                                                           REAL ESTATE LEASE
14

15             NOW COMES, EXECUTIVE FLIGHT, INC (“Landlord”), by and through its

16    undersigned counsel, and pursuant to Federal Rule of Bankruptcy Procedure 9006(c) states

17    and requests as follows:

18             1.          Moving party Executive Flight, Inc., has submitted a Motion to Compel
19    Rejection of Unexpired Commercial Real Estate Lease (“Motion”). Debtor previously

20    occupied commercial property (“Premises”) owned by Landlord, but has since vacated the

21    Premises.

22             2.          Time is of the essence in having this matter heard as Landlord has located a

23    prospective tenant who wishes to take possession of a portion of the Premises on January 1,

24    2019. Debtor’s counsel has notified Landlord that it intends to reject the lease. Also,

25    administrative rent is not being paid. Landlord desires to recover possession of the Premises

26
     EX PARTE MOTION FOR EXPEDITED HEARING AND TO        CARNEY BADLEY SPELLMAN, P.S.
     SHORTEN NOTICE PERIOD AND TIME TO RESPOND TO            701 Fifth Avenue, Suite 3600
     LANDLORD, EXECUTIVE FLIGHT, INC.’s MOTION TO COMPEL       Seattle, WA 98104-7010
     REJECTION OF UNEXPIRED NON-RESIDENTIAL REAL                    (206) 622-8020
     ESTATE LEASE – 1

     EXE001-0005 5600907

      18-03197-FPC11             Doc 27     Filed 12/05/18    Entered 12/05/18 15:07:34      Pg 1 of 3
 1
      to lease a portion to the prospective new tenant. Debtor’s attorney has notified Landlord that
 2
      Debtor does not oppose the relief requested. It is in the best interest of the Debtor and the
 3
      estate that the lease be rejected as quickly as possible.
 4
               3.          Landlord requests that this Honorable Court enter an order granting an
 5
      expedited hearing for the Motion to Reject to be heard on December 17, 2018 at 2:00 p.m.
 6
               5.          Landlord also requests that any objections to the Motion be due by December
 7
      14, 2018 at 12:00 p.m.
 8
               6.          Landlord does not anticipate that any objections will be filed. Landlord
 9
      believes that the expedited relief requested will not adversely impact any party.
10
               7.          If no objection to the Motion is filed, Landlord requests that the Court enter an
11
      order granting the Motion without a hearing.
12
               8.          Pursuant to Bankruptcy Rule 9006, this Court has the authority to set a hearing
13
      on shortened notice. As detailed in the Motion, the estate has no economic interest in the
14
      leased premises and Landlord wishes to recover possession as quickly as possible. This will
15
      allow Landlord to lease to the prospective tenant and this will minimize the estate’s
16
      administrative obligations.        The longer the estate is bound by the lease, the greater the
17
      damages the estate will suffer.
18
               9.          Landlord will be prejudiced if the hearing is not heard on an expedited basis
19
      since it is not receiving administrative rent and since it might lose the prospective tenant.
20
               WHEREFORE, Landlord respectfully requests that this Honorable Court enter an
21
      Order:
22
               (1) setting an expedited hearing on the Motion to Compel Rejection of Unexpired
23
      Non-Residential Real Estate Lease to be heard on December 17, 2018 at 2:00 p.m.; (2)
24
      requiring objections to the Motion to Compel Rejection of Unexpired Non-Residential Real
25
26
     EX PARTE MOTION FOR EXPEDITED HEARING AND TO        CARNEY BADLEY SPELLMAN, P.S.
     SHORTEN NOTICE PERIOD AND TIME TO RESPOND TO            701 Fifth Avenue, Suite 3600
     LANDLORD, EXECUTIVE FLIGHT, INC.’s MOTION TO COMPEL       Seattle, WA 98104-7010
     REJECTION OF UNEXPIRED NON-RESIDENTIAL REAL                    (206) 622-8020
     ESTATE LEASE – 2

     EXE001-0005 5600907

      18-03197-FPC11              Doc 27     Filed 12/05/18     Entered 12/05/18 15:07:34        Pg 2 of 3
 1
      Estate Lease Motion be filed and served by December 14, 2018 at 2:00 p.m.; (3) entering an
 2
      order on the Motion to Compel Rejection of Unexpired Non-Residential Real Estate Lease
 3
      without a hearing if no objections are filed; and (4) granting the Landlord such other and
 4
      further relief as the court deems proper.
 5
               DATED this 5th day of December, 2018.
 6
                                                  CARNEY BADLEY SPELLMAN, P.S.
 7

 8                                                By /s/Scott R. Weaver
                                                     Scott R. Weaver, WSBA #29267
 9                                                   weaver@carneylaw.com
                                                     701 Fifth Avenue, Suite 3600
10                                                   Seattle, WA 98104-7010
                                                     Phone: (206) 622-8020
11                                                   Fax: (206) 467-8215
12                                                   weaver@carneylaw.com
                                                  Attorneys for Executive Flight, Inc.
13

14

15

16

17

18
19

20

21

22

23

24

25
26
     EX PARTE MOTION FOR EXPEDITED HEARING AND TO        CARNEY BADLEY SPELLMAN, P.S.
     SHORTEN NOTICE PERIOD AND TIME TO RESPOND TO            701 Fifth Avenue, Suite 3600
     LANDLORD, EXECUTIVE FLIGHT, INC.’s MOTION TO COMPEL       Seattle, WA 98104-7010
     REJECTION OF UNEXPIRED NON-RESIDENTIAL REAL                    (206) 622-8020
     ESTATE LEASE – 3

     EXE001-0005 5600907

      18-03197-FPC11        Doc 27     Filed 12/05/18   Entered 12/05/18 15:07:34        Pg 3 of 3
